Murphy, J. P. (dissenting).
Both defendants were convicted as a result of a single incident—the alleged sale of four glassine envelopes containing heroin to an undercover officer for $19. Only the undercover officer and his "back-up man” testified at the trial. Neither defendant presented any evidence on his own behalf.
At the inception of the trial, each defendant moved to *417prohibit the prosecutor from cross-examining him about his prior convictions should he take the stand.
George was primarily concerned with his prior convictions for three drug sales and Davis with a conviction for criminal sale and a conviction for criminal possession. Both were also convicted of other crimes, but it is the refusal of the trial court to preclude cross-examination on the prior drug convictions that I deem prejudicial, reversible error; particularly where, as here, absent an alibi witness or an eyewitness to the occurrence other than the asserted participants, the People’s evidence could not be refuted.
Concededly, New York has long permitted witnesses, including defendants, to be cross-examined with respect to criminal acts which are probative of their credibility as a witness. (People v Webster, 139 NY 73; People v Sorge, 301 NY 198; People v Kass, 25 NY2d 123.) However, in recent years greater concern has been given to the prejudicial effect this rule, if unrestricted, has on a defendant. (See, for example, People v Schwartzman, 24 NY2d 241, cert den 396 US 846.) Finally, full recognition of the need to strike an appropriate balance "between the probative worth of evidence of prior specific criminal, vicious or immoral acts on the issue of the defendant’s credibility on the one hand, and on the other the risk of unfair prejudice to the defendant, measured both by the impact of such evidence if it is admitted after his testimony and by the effect its probable introduction may have in discouraging him from taking the stand on his own behalf’, was clearly enunciated. (People v Sandoval, 34 NY2d 371, 375.)
The Trial Justice in the instant pre-Sandoval case deemed himself bound by People v Sorge (supra). We are not so constrained and should significantly note that the procedure recommended in Sandoval was substantially followed here. (Cf. People v Duffy, 44 AD2d 298, affd 36 NY2d 258.)
Admittedly, there is language in Sandoval which seemingly supports both the prosecutor’s and the defendants’ respective contentions. The prosecutor fastens on to the statement that a defendant may be cross-examined concerning any immoral act revealing his willingness or disposition "to place the advancement of his individual self-interest ahead of principle or the interests of society [and] proof thereof may be relevant to suggest his readiness to do so again on the witness stand.” (People v Sandoval, supra, p 377.)
*418However, more relevant to this case, and, in my view, dispositive of the issue presented here, are the statements which appear later in said opinion:
"From another aspect, cross-examination with respect to crimes or conduct similar to that of which the defendant is presently charged may be highly prejudicial, in view of the risk, despite the most clear and forceful limiting instructions to the contrary, that the evidence will be taken as some proof of the commission of the crime charged rather than be reserved solely to the issue of credibility. Thus; in the prosecution of drug charges, interrogation as to prior narcotics convictions (unless proof thereof is. independently admissible) may present a special risk of impermissible prejudice because of the widely accepted belief that persons previously convicted of narcotics offenses are likely to be habitual offenders * * *.
"In weighing prejudice to the defendant’s right to a fair trial, an important consideration may be the effect on the validity of the fact-finding process if the defendant does not testify out of fear of the impact of the impeachment testimony for reasons other than its direct effect on his credibility—as where the defendant would be the only available source of material testimony in support of his defense.” (pp 377-378.)
In light of the foregoing, since the trial court’s denial of the motions to preclude cross-examination regarding prior drug convictions may have effectively denied defendants a fair trial, I vote to reverse the instant conviction and remand for a retrial at which the People should be precluded from introducing any evidence relating to defendants’ prior drug convictions.
Lupiano, Birns and Nunez, JJ., concur with Silverman, J.; Murphy, J. P., dissents in an opinion.
Judgments, Supreme Court, Bronx County, each rendered June 1, 1973, affirmed.